Citation Nr: 1315421	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-32 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensably disabling from February 29, 2008 to March 26, 2009; as 10 percent disabling from March 26, 2009 to March 1, 2012, and as noncompensably disabling thereafter.

2.  Entitlement to an effective date earlier than February 29, 2008 for the grant of service connection for bilateral hearing loss.  

3.  Entitlement to an effective date earlier than February 29, 2008 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

The issue of whether there was clear and unmistakable error in a December 1969 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran first sought service connection for bilateral hearing loss and tinnitus in November 1968; his claims were denied in a December 1969 rating decision, and the Veteran did not appeal these denials.  

2.  The Veteran's claim to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus was received by the RO on February 29, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 29, 2008 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2012).

2.  The criteria for an effective date earlier than February 29, 2008 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.156, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Though the Veteran has undergone numerous VA examinations, as they are not relevant to the issues decided herein, the Board shall not opine as to their adequacy.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran offered testimony before the undersigned Acting Veterans Law Judge in a March 2013 video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his earlier effective date claims.  The VLJ did take testimony, however, regarding why the Veteran believes that his earlier effective date claim is warranted.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history, and he submitted additional evidence concurrent with the hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Earlier Effective Date Claims

The Veteran seeks earlier effective dates for the awards of service connection for his bilateral hearing loss and tinnitus.  For the reasons that follow, his claims shall be denied.  

A brief review of the history of the Veteran's claims is instructive.  The Veteran first sought service connection for hearing loss and tinnitus in November 1968, some 10 months following his separation from service.  His claims were initially denied in July 1969, as the Veteran did not attend a scheduled VA examination.  After the Veteran underwent such an examination, his claim was again denied in a December 1969 rating decision.  He did not appeal this decision.  The Veteran attempted to reopen his claim in October 1983 and May 1989; his claims to reopen were denied in rating decisions of January 1984 and April 1990.

The claim at issue here was received by the RO on February 29, 2008.  After undergoing a VA examination, the RO granted the Veteran's claim in a July 2008 rating decision, assigning an effective date of February 29, 2008 - the date his claim was received by VA.  The Veteran thereafter filed a Notice of Disagreement with this rating decision, contending that his effective date should be extended back to 1968.  

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In this case, after reopening and granting the Veteran's claims, the RO established an effective date of February 29, 2008 for both awards.  This date is the date that his claim to reopen was received by the RO.  There are no special circumstances (e.g., the receipt of additional service treatment records or the withdrawal of representation) that allow for the Board to establish an effective date earlier than the date of his claim to reopen.  

There is also no evidence of a claim filed earlier (nor does the Veteran make any contention of an earlier claim) other than the claims filed in the 1960s and 1980s which culminated in final rating decisions.  The Veteran's letters and his testimony make it clear that he believes that his claims should have been granted at the time of his first application for benefits in 1968 with a corresponding effective date.  In Rudd v. Nicholson, however, the Court held that a freestanding claim of entitlement to an earlier effective date would vitiate the rule of finality and as such is not proper.  20 Vet. App. 296, 297-300 (2006).  As the Veteran filed the current claim for an earlier effective date long after the 1969, 1984 and 1990 rating decisions became final, these earlier claims cannot serve as the basis for establishing the effective date for the award of service connection.  Id.  

The Veteran has frequently raised (in both letters and in his hearing) the issue of whether there was a clear and unmistakable error in the December 1969 decision that denied him service connection for bilateral hearing loss and tinnitus.  As indicated above, the Board has referred this claim to the RO.  The Board is not in a position to adjudicate this claim in the first instance, however, and is bound by the statutes and regulations regarding service connection following previously denied claims.  Under that law, for the reasons explained above, his claims must be denied.  

The preponderance of the evidence is against the claims for earlier effective dates; there is no doubt to be resolved; and earlier effective dates for the award of service connection for bilateral hearing loss and tinnitus are not warranted.


ORDER

An effective date earlier than February 29, 2008 for the grant of service connection for bilateral hearing loss is denied.  

An effective date earlier than February 29, 2008 for the grant of service connection for tinnitus is denied.  


REMAND

The Veteran also seeks an increased initial rating for his bilateral hearing loss.  For the reasons that follow, this claim must be remanded.  

First, in a November 2008 letter, the Veteran stated that he had a hearing test performed at the VA by a Dr. B.G.  Though some of the Veteran's VA treatment records have been obtained, it is not clear whether his complete records have been associated with the claims file.  These must be obtained before the Board may adjudicate the case.  

Next, in support of his claim, the Veteran supplied a July 2006 record from the Hearing HealthCare Centers of Larimer County.  That record showed that the Veteran had much lower speech recognition scores than those shown by his VA examinations.  In a July 2009 Statement of the Case, the RO stated that this evidence could not be used in evaluating his hearing, as it is not clear whether the Maryland CNC test was used to determine his speech recognition.  

Rather than simply dismissing this evidence, VA must seek clarification from the private treatment provider as to what test was administered.  Savage v. Shinseki, 
24 Vet. App. 259, 269 (2011) (when VA concludes that a private medical report is unclear, it must seek clarification).  

Finally, numerous records over the course of the appeals period show fluctuations in the Veteran's hearing.  Indeed, the RO reduced the Veteran's rating based on the results of a September 2011 VA examination, but it did not discuss other favorable evidence.  Accordingly, the Veteran must be accorded a new VA examination both to determine his current hearing acuity and to attempt to reconcile the widely differing findings that have been obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records and associate them with the claims folder.  

2.  With any necessary assistance from the Veteran, seek clarification from the Hearing HealthCare Centers of Larimer County regarding whether the Maryland CNC speech recognition test was used in conjunction with a July 14, 2006 audiogram submitted by the Veteran.  

3.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran and providing all required information (i.e., his puretone thresholds, speech recognition scores, and functional effects of his hearing loss), the examiner is asked to answer the following questions: 

a) Can you account for the variations in the puretone thresholds and speech recognition scores recorded in the various audiometric tests in the claims file? 

b) Which of the previous audiometric examinations provides the most accurate picture of the Veteran's hearing loss?  What is the basis for your opinion?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


